IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10335
                        Conference Calendar



VAN LEE BREWER,

                                         Plaintiff-Appellant,

versus

SALLY MONTGOMERY, Judge, 95th Judicial
District, Dallas; BARBARA JACKSON, Court
Administrator for 95th Judicial District
Court, Dallas; FRANCES McNAIR, Deputy Clerk,
District Clerk’s Office; BILL LONG, Dallas
County’s former District Clerk; JIM HAMLIN,
District Clerk, Dallas County; JANE DOES,
unknown deputy clerks for the 95th Judicial
District Court; LARRY S. KAPLAN, Attorney;
MICHAEL I. KAHN, Attorney,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-2267-T
                       - - - - - - - - - -
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Van Lee Brewer, Texas prisoner # 527494, appeals from the

district court’s dismissal of his civil rights complaint, 42

U.S.C. § 1983, as frivolous pursuant to 28 U.S.C. §§ 1915A(b)(1)

and 1915(e)(2)(B)(i).   We have reviewed the record and Brewer’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10335
                               -2-

brief, and we conclude that the district court did not err in its

judgment.

     Brewer’s assertion of a conspiracy among the named

defendants to deny him his right of access to the courts is not

supported by anything other than his own conclusional

allegations, an insufficient showing under § 1983.   See Russell

v. Millsap, 781 F.2d 381, 383 (5th Cir. 1985).   His claims of

individual liability among the defendants for interference with

his right of access to the courts are similarly conclusional.

The district court’s judgment of dismissal is therefore AFFIRMED.